Exhibit 10.58
BROADPOINT GLEACHER SECURITIES GROUP, INC.
2007 INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK UNITS AGREEMENT
          THIS RESTRICTED STOCK UNITS AGREEMENT (the “Agreement”) confirms the
grant on January 1, 2010 (the “Grant Date”) by Broadpoint Gleacher Securities
Group, Inc., a New York corporation (the “Company”), to Lee Fensterstock
(“Employee”) of Restricted Stock Units (the “Units”), including rights to
Dividend Equivalents as specified herein, as follows:
Number Granted: 250,000 Units
How Units Vest: 33-1/3% of the Units, if not previously forfeited, will vest on
the first anniversary of the Grant Date, 33-1/3% of the Units, if not previously
forfeited, will vest on the second anniversary of the Grant Date and 33-1/3% of
the Units, if not previously forfeited, will vest on the third anniversary of
the Grant Date, provided that Employee continues to be employed by the Company
or a subsidiary on each vesting date (each, a “Stated Vesting Date”). In
addition, if not previously forfeited, the Units will become vested upon the
occurrence of certain events relating to Termination of Employment and certain
events relating to a Change of Control (as defined below) in each case to the
extent provided in Section 4 of the Terms and Conditions of Restricted Stock
Units attached hereto (the “Terms and Conditions”). The terms “vest” and
“vesting” mean that the Units have become non-forfeitable. If Employee has a
Termination of Employment prior to the Stated Vesting Date and the Units are not
otherwise deemed vested by that date, the Units will be immediately forfeited
except as otherwise provided in Section 4 of the Terms and Conditions.
Settlement Date: Settlement of vested Units will occur on the earlier of the
third anniversary of the Grant Date or when an Employee has had a Termination of
Employment (such date being the “Settlement Date”), except settlement shall be
deferred in certain cases if required or permitted in accordance with Section
8(a) of the Terms and Conditions, and Units that become vested after Termination
of Employment shall be settled at the later of vesting or the date determined in
accordance with Section 8(a) of the Terms and Conditions. Units granted
hereunder will be settled by delivery of one Share for each Unit being settled

 



--------------------------------------------------------------------------------



 



     (together with any cash or Shares resulting from Dividend Equivalents)
          The Units are subject to the terms and conditions of the Company’s
2007 Incentive Compensation Plan (the “Plan”), and this Agreement, including the
Terms and Conditions attached hereto. The number of Units, the kind of shares
deliverable in settlement of Units, and other terms relating to the Units are
subject to adjustment in accordance with Section 5 of the Terms and Conditions
and Section 5.3 of the Plan.
          Employee acknowledges and agrees that (i) Units are nontransferable,
except as provided in Section 3 of the Terms and Conditions and Section 9.2 of
the Plan, (ii) Units are subject to forfeiture upon Employee’s Termination of
Employment in certain circumstances and, as specified in Section 4 of the Terms
and Conditions, and (iii) sales of shares delivered in settlement of Units will
be subject to the Company’s policies regulating trading by employees.
          IN WITNESS WHEREOF, BROADPOINT GLEACHER SECURITIES GROUP, INC. has
caused this Agreement to be executed by its officer thereunto duly authorized,
and Employee has duly executed this Agreement, by which each has agreed to the
terms of this Agreement.

                  Employee:   BROADPOINT GLEACHER SECURITIES GROUP, INC.    
 
               
By:
  /s/ Lee Fensterstock
 
LEE FENSTERSTOCK   By:   /s/ Peter McNierney
 
PETER MCNIERNEY    

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
          The following Terms and Conditions apply to the Units granted to
Employee by Broadpoint Gleacher Securities Group, Inc. (the “Company”), and
Units (if any) resulting from Dividend Equivalents, as specified in the
Restricted Stock Units Agreement (of which these Terms and Conditions form a
part). Certain terms of the Units, including the number of Units granted,
vesting date(s) and Settlement Date, are set forth in the Agreement.
          1. GENERAL. The Units are granted to Employee under the Company’s 2007
Incentive Compensation Plan (the “Plan”). A copy of the Plan and information
regarding the Plan, including documents that constitute the “Prospectus” for the
Plan under the Securities Act of 1933, can be obtained from the Company upon
request. All of the applicable terms, conditions and other provisions of the
Plan are incorporated by reference herein. Capitalized terms used in the
Agreement and this Terms and

 



--------------------------------------------------------------------------------



 



Conditions but not defined herein shall have the same meanings as in the Plan.
If there is any conflict between the provisions of the Agreement and this Terms
and Conditions and mandatory provisions of the Plan, the provisions of the Plan
govern, otherwise, the terms of this document shall prevail. By accepting the
grant of the Units, Employee agrees to be bound by all of the terms and
provisions of the Plan (as presently in effect or later amended), the rules and
regulations under the Plan adopted from time to time, and the decisions and
determinations of the Company’s Executive Compensation Committee (the
“Committee”) made from time to time, provided that no such Plan amendment, rule
or regulation or Committee decision or determination without the consent of an
affected Participant shall materially affect the rights of the Employee with
respect to the Units.
          2. ACCOUNT FOR EMPLOYEE. The Company shall maintain a bookkeeping
account for Employee (the “Account”) reflecting the number of Units then
credited to Employee hereunder as a result of such grant of Units and any
crediting of additional Units to Employee pursuant to payments equivalent to
dividends paid on Common Stock under Section 5 hereof (“Dividend Equivalents”).
          3. NONTRANSFERABILITY. Until Units are settled in accordance with the
terms of this Agreement, Employee may not sell, transfer, assign, pledge, margin
or otherwise encumber or dispose of Units or any rights hereunder to any third
party other than by will or the laws of descent and distribution, except for
transfers to a Beneficiary or as otherwise permitted and subject to the
conditions under Section 9.2 of the Plan.
          4. TERMINATION PROVISIONS. The following provisions will govern the
vesting and forfeiture of the Units in the event of Employee’s Termination of
Employment and certain events relating to a Change of Control, in each case,
unless otherwise determined by the Committee (subject to Section 8(a) hereof):
          (a) Death or Disability. In the event of Employee’s Termination of
Employment due to death or Disability (as defined below), all Units then
outstanding, if not previously vested, will immediately vest, and all Units will
be settled in accordance with the settlement terms set out in the Agreement,
giving effect to any valid deferral election of Employee then in effect.
          (b) Termination by Employee Without Good Reason or by the Company for
Cause. In the event of Employee’s Termination of Employment by Employee without
Good Reason (as defined below) or by the Company or any Group Entity for Cause,
Restricted Stock Units not vested at the date of Termination will be forfeited.
          (c) Termination by the Company Without Cause. In the event of
Employee’s Termination of Employment by the Company or any Group Entity for any
reason other than Cause or Disability, Restricted Stock Units not vested at the
date of Termination shall not be forfeited, but will continue to vest in
accordance with the vesting schedule specified in the Agreement, provided that
Employee executes a settlement agreement and release and a restrictive covenant
agreement substantially as set

 



--------------------------------------------------------------------------------



 



forth in Section 8(a) of the Employment Agreement, in accordance with and for a
term not to exceed eighteen (18) months as provided by the Incentive
Compensation Plan.
          (d) Termination by Employee With Good Reason, other than in connection
with a Change of Control. In the event of Employee’s Termination of Employment
by Employee for Good Reason other than in connection with a Change of Control,
Restricted Stock Units not vested at the date of Termination shall not be
forfeited, but will continue to vest in accordance with the vesting schedule
specified in the Agreement, provided that Employee executes a settlement
agreement and release and a restrictive covenant agreement substantially as set
forth in Section 8(a) of the Employment Agreement, in accordance with and for a
term not to exceed eighteen (18) months as provided by the Incentive
Compensation Plan.
          (e) Termination by Employee for Good Reason in connection with a
Change of Control. In the event of Employee’s Termination for Good Reason in the
event a Change of Control occurs and Employee does not continue thereafter as
the most senior executive officer of the ultimate parent entity of the Company
and its affiliated entities, (A) all RSUs granted to Employee prior to the
termination of his employment shall immediately vest upon termination and
(B) RSUs specified in the schedule set forth in Section 3(d) of the Employment
Agreement that have not yet been granted to Employee, including without
limitation all shares the grant of which is otherwise contingent on achieving
Performance Targets (as defined in the Employment Agreement) shall be granted to
Employee on the date of his termination and shall immediately vest upon such
date.
          (f) Expiration of Employment Period without continued employment of
Employee by the Company. In the event Employee’s employment terminates as a
result of the expiration of the Employment Period without continued employment
by the Company, Restricted Stock Units granted to the Employee prior to the
termination of his employment shall continue to vest in accordance with the
provisions of the Agreement, provided that Employee agrees to remain a member of
the Board of Directors of the Company in good standing and to meet all
obligations of a Board member.
          (g) Certain Definitions. The following definitions apply for purposes
of this Agreement, whether or not Employee has an employment agreement or other
agreement with a Group Entity that contains the same or similar defined terms
               (i) “Cause” has the meaning given in the Employment Agreement.
               (ii) “Change of Control” has the meaning given in the Employment
Agreement.
               (iii) “Disability” means “disability” as defined in Code
Section 409A.

 



--------------------------------------------------------------------------------



 



               (iv) “Employment Agreement” means that certain employment
agreement entered into by and between Employee and the Company dated as of
September 21, 2007, as amended by that certain Amendment to Agreement entered
into by and between Employee and the Company dated as of August 21, 2009.
               (v) “Employment Period” has the meaning given in the Employment
Agreement.
               (vi) “Good Reason” has the meaning given in the Employment
Agreement.
               (vii) “Group Entity” means either the Company or any of its
subsidiaries and affiliates.
               (viii) “Pro Rata Portion” means, for each tranche of Units, a
fraction the numerator of which is the number of days that have elapsed from the
Grant Date to the date of Employee’s Termination of Employment and the
denominator of which is the number of days from the Grant Date to the Stated
Vesting Date for that tranche. A “tranche” is that portion of Units that have a
unique Stated Vesting Date.
               (ix) “Retirement” means a “Retirement” as defined in the Plan
which also qualifies as a Termination of Employment.
               (x) “Termination of Employment” means the event by which Employee
ceases to be employed by a Group Entity and immediately thereafter is not
employed by any other Group Entity and which constitutes a “separation from
service” under Code Section 409A and its associated regulations.
          5. DIVIDEND EQUIVALENTS AND ADJUSTMENTS.
          (a) Dividend Equivalents. Subject to Section 5(d), Dividend
Equivalents will be credited on Units (other than Units that, at the relevant
record date, previously have been settled or forfeited) and deemed reinvested in
additional Units, to the extent and in the manner as follows:
               (i) Cash Dividends. If the Company declares and pays a dividend
or distribution on Shares in the form of cash, then a number of additional Units
shall be credited to Employee’s Account as of the last day of the calendar
quarter in which such dividend or distribution was paid equal to the number of
Units credited to the Account as of the record date for such dividend or
distribution multiplied by cash amount of the dividend or distribution paid on
each outstanding Share at such payment date, divided by the Fair Market Value of
a share of Common Stock at the date of such crediting; provided, however, that
in the case of an extraordinary cash dividend or distribution the Company may
provide for such crediting at the dividend or distribution payment date instead
of the last day of the calendar quarter.

 



--------------------------------------------------------------------------------



 



               (ii) Stock Dividends and Splits. If the Company declares and pays
a dividend or distribution on Shares in the form of additional Shares, or there
occurs a forward split of Shares, then a number of additional Units shall be
credited to Employee’s Account as of the payment date for such dividend or
distribution or forward split equal to the number of Units credited to the
Account as of the record date for such dividend or distribution or split
multiplied by the number of additional Shares actually paid as a dividend or
distribution or issued in such split in respect of each outstanding Share.
               (iii) Other Dividends. If the Company declares and pays a
dividend or distribution on Shares in the form of property other than additional
Shares, then a number of additional Units shall be credited to Employee’s
Account as of the payment date for such dividend or distribution equal to the
number of Units credited to the Account as of the record date for such dividend
or distribution multiplied by the Fair Market Value of such property actually
paid as a dividend or distribution on each outstanding Share at such payment
date, divided by the Fair Market Value of a Share at such payment date.
          (b) Adjustments. The number of Units credited to Employee’s Account
shall be appropriately adjusted, in order to prevent dilution or enlargement of
Employee’s rights with respect to Units or to reflect any changes in the number
of outstanding shares of Common Stock resulting from any event referred to in
Section 5.3 of the Plan, taking into account any Units credited to Employee in
connection with such event under Section 5(a) hereof.
          (c) Risk of Forfeiture and Settlement of Units Resulting from Dividend
Equivalents and Adjustments. Units which directly or indirectly result from
Dividend Equivalents on or adjustments to a Unit granted hereunder and which do
not result from a dividend or distribution on Shares in the form of cash, shall
be subject to the same risk of forfeiture as applies to the granted Unit and, if
not forfeited, will be settled at the same time as the granted Unit. Units which
directly or indirectly result from Dividend Equivalents on or adjustments to a
Unit granted hereunder and which result from an ordinary dividend or
distribution on Shares in the form of cash, shall not be subject to forfeiture
and will be settled at the same time as the granted Unit (or if the granted Unit
is forfeited, then at the time the granted Unit would have been settled if it
were not forfeited). Units which directly or indirectly result from Dividend
Equivalents on or adjustments to a Unit granted hereunder and which result from
an extraordinary dividend or distribution on Shares in the form of cash, shall,
unless otherwise determined by the Company at the time of such extraordinary
dividend or distribution, be subject to the same risk of forfeiture as applies
to the granted Unit and, if not forfeited, will be settled at the same time as
the granted Unit.
          (d) Changes to Manner of Crediting Dividend Equivalents. The
provisions of Section 5(a) notwithstanding, the Company may vary the manner and
timing of crediting Dividend Equivalents for administrative convenience,
including, for example, by crediting cash Dividend Equivalents rather than
additional Units.

 



--------------------------------------------------------------------------------



 



          6. ADDITIONAL FORFEITURE PROVISIONS NOT APPLICABLE. The forfeiture
conditions set forth in Section 7.4 of the Plan shall not apply to all Units
hereunder and to gains realized upon the settlement of the Units, except as
specifically stated herein.
          7. EMPLOYEE REPRESENTATIONS AND WARRANTIES AND RELEASE. As a condition
to any non-forfeiture of the Units at or after Termination of Employment and to
any settlement of the Units, the Company may require Employee (i) to make any
representation or warranty to the Company as may be required under any
applicable law or regulation, to make a representation and warranty that no
Forfeiture Event has occurred or is contemplated, and that otherwise the
requirements of Section 7 above have been met, and (ii) to execute a release of
claims against the Company arising before the date of such release, in such form
as may be specified by the Company.
          8. OTHER TERMS RELATING TO UNITS.
          (a) Deferral of Settlement; Compliance with Code Section 409A.
Settlement of any Unit, which otherwise would occur at the Settlement Date, will
be deferred in certain cases if and to the extent Employee is permitted to defer
the Units and timely makes a valid deferral election relating to the Units.
Deferrals, whether elective or mandatory under the terms of this Agreement,
shall comply with requirements under Code Section 409A. Deferrals will be
subject to such other restrictions and terms as may be specified by the Company
prior to deferral. This Agreement is intended to comply with the requirements of
Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. Any payments to the Employee pursuant to this Agreement are
also intended to be exempt from Section 409A of the Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to
Treasury Regulation Section 1.409A-1(b)(4). Each payment and benefit hereunder
shall constitute a “separately identified” amount within the meaning of Treasury
Regulation Section 1.409A-2(b)(2). In the event that the terms of this Agreement
would subject the Employee to taxes or penalties under Section 409A of the Code
(“409A Penalties”), the Company and the Employee shall cooperate diligently to
amend the terms of the Agreement to avoid such 409A Penalties, to the extent
possible; provided that in no event shall the Company be responsible for any
409A Penalties that arise in connection with any amounts payable under this
Agreement. To the extent any amounts under this Agreement are payable by
reference to the Employee’s termination of employment, such term shall be deemed
to refer to the Employee’s separation from service, within the meaning of
Section 409A of the Code. Notwithstanding any other provision in this Agreement
to the contrary, if the Employee is a “specified employee,” as defined in
Section 409A of the Code, as of the date of the Employee’s separation from
service, then to the extent any amount payable under this Agreement
(i) constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, (ii) is payable upon the Employee’s
separation from service and (iii) under the terms of this Agreement would be
payable prior to the six-month anniversary of the Employee’s separation from
service, such payment shall be delayed until the earlier to occur of (a) the

 



--------------------------------------------------------------------------------



 



six-month anniversary of the separation from service or (b) the date of the
Employee’s death. It is understood that Code Section 409A and regulations
thereunder may require any elective deferral to comply with
Section 409A(a)(4)(C). In addition, under U.S. federal income tax laws and
Treasury Regulations (including proposed regulations) as presently in effect or
hereafter implemented, (i) if the timing of any distribution in settlement of
Units would result in Employee’s constructive receipt of income relating to the
Units prior to such distribution, the date of distribution will be the earliest
date after the specified date of distribution that distribution can be effected
without resulting in such constructive receipt (or, if delayed distribution
would not avoid such constructive receipt, distribution will be accelerated to
the date that would avoid such constructive receipt, but in no event will
distribution occur before the vesting date); and (ii) any rights of Employee or
retained authority of the Company with respect to Units hereunder shall be
automatically modified and limited to the extent necessary so that Employee will
not be deemed to be in constructive receipt of income relating to the Units
prior to the distribution and so that Employee shall not be subject to any 409A
Penalties.
          (b) Fractional Units and Shares. The number of Units credited to
Employee’s Account shall include fractional Units calculated to at least three
decimal places, unless otherwise determined by the Committee. Unless settlement
is effected through a broker or agent that can accommodate fractional shares
(without requiring issuance of a fractional share by the Company), upon
settlement of the Units Employee shall be paid, in cash, an amount equal to the
value of any fractional share that would have otherwise been deliverable in
settlement of such Units.
          (c) Tax Withholding. Employee shall make arrangements satisfactory to
the Company, or, in the absence of such arrangements, a Group Entity may deduct
from any payment to be made to Employee any amount necessary, to satisfy
requirements of federal, state, local, or foreign tax law to withhold taxes or
other amounts with respect to the lapse of the risk of forfeiture (including
FICA due upon such lapse) or the settlement of the Units. Unless Employee has
made separate arrangements satisfactory to the Company, the Company may elect to
withhold shares deliverable in settlement of the Units having a fair market
value (as determined by the Committee) equal to the amount of such tax liability
required to be withheld in connection with the settlement of the Units, but the
Company shall not be obligated to withhold such Shares.
          (d) Statements. An individual statement of Employee’s Account will be
issued to Employee at such times as may be determined by the Company. Such a
statement shall reflect the number of Units credited to Employee’s Account,
transactions therein during the period covered by the statement, and other
information deemed relevant by the Committee. Such a statement may be combined
with or include information regarding other plans and compensatory arrangements
for employees. Employee’s statements shall be deemed a part of this Agreement,
and shall evidence the Company’s obligations in respect of Units, including the
number of Units credited as a result of Dividend Equivalents (if any). Any
statement containing an error shall not, however, represent a binding obligation
to the extent of such error, notwithstanding the inclusion of such statement as
part of this Agreement.

 



--------------------------------------------------------------------------------



 



          9. MISCELLANEOUS.
          (a) Binding Agreement; Written Amendments. This Agreement shall be
binding upon the heirs, executors, administrators and successors of the parties.
This Agreement and the Plan, and any deferral election separately filed with the
Company relating to the grant of Units under the Agreement, constitute the
entire agreement between the parties with respect to the Units, and supersede
any prior agreements or documents with respect thereto. No amendment,
alteration, suspension, discontinuation, or termination of this Agreement which
may impose any additional obligation upon the Company or materially impair the
rights of Employee with respect to the Units shall be valid unless in each
instance such amendment, alteration, suspension, discontinuation, or termination
is expressed in a written instrument duly executed in the name and on behalf of
the Company and by Employee.
          (b) No Promise of Employment. The Units and the granting thereof shall
not constitute or be evidence of any agreement or understanding, express or
implied, that Employee has a right to continue as an officer or employee of the
Company for any period of time, or at any particular rate of compensation.
          (c) Unfunded Plan. Any provision for distribution in settlement of
Employee’s Account hereunder shall be by means of bookkeeping entries on the
books of the Company and shall not create in Employee or any Beneficiary any
right to, or claim against any, specific assets of the Company, nor result in
the creation of any trust or escrow account for Employee. With respect to any
entitlement of Employee or any Beneficiary to any distribution hereunder,
Employee or such Beneficiary shall be a general creditor of the Company.
          (d) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES.
          (e) Legal Compliance. Employee agrees to take any action the Company
reasonably deems necessary in order to comply with federal and state laws, or
the rules and regulations of the NASDAQ Global Market or any other stock
exchange, or any other obligation of the Company or Employee relating to the
Units or this Agreement.
          (f) Notices. Any notice to be given the Company under this Agreement
shall be addressed to the Company at 12 East 49th Street, 31st Floor, New York,
New York 100017 Attention: Corporate Secretary, and any notice to the Employee
shall be addressed to the Employee at Employee’s address as then appearing in
the records of the Company.

 